Exhibit 99 NEWS [LOGO] KADANT AN ACCENT ON INNOVATION One Technology Park Drive Westford, MA 01886 Investor contact: Thomas M. O’Brien, 978-776-2000 Media contact: Wes Martz, 269-278-1715 Kadant Reports Results for Second Quarter 2010 and Raises Full Year 2uidance WESTFORD, Mass., July 28, 2010 – Kadant Inc. (NYSE:KAI) reported revenues from continuing operations of $69.1 million in the second quarter of 2010, an increase of $19.0 million, or 38 percent, compared to $50.1 million in the second quarter of 2009. Revenues in the second quarter of 2010 included a $0.7 million, or 1 percent, decrease from foreign currency translation compared to the second quarter of 2009. Operating income from continuing operations in the second quarter of 2010 was $7.3 million compared to a loss of $1.2 million in the second quarter of 2009. Operating loss in the second quarter of 2009 included restructuring costs of $1.0 million. Net income in the second quarter of 2010 was $5.2 million, or $.42 per diluted share, versus a net loss of $1.2 million, or $.10 per diluted share, in the second quarter of 2009. Net loss in the second quarter of 2009 included after-tax restructuring costs of $0.7 million, or $.06 per diluted share. “Our performance in the second quarter met or exceeded our expectations in several key areas,” said Jonathan W. Painter, president and chief executive officer of Kadant. “Diluted EPS was $.42 in the second quarter of 2010, compared to our GAAP diluted EPS guidance of $.38 to $.40. Our reported diluted EPS included $.02 of incremental tax provision due to a higher effective tax rate compared to our guidance and $.01 of expenses related to a small acquisition we completed earlier this month. Our stronger EPS results were largely due to higher product gross margins which, at 45 percent, were the highest quarterly margins in the company’s history. Gross margins were higher than last year’s quarter in both our capital and aftermarket products and reflected better margins on capital projects as well as lower manufacturing costs resulting from the restructuring efforts we undertook in 2009. “Revenues of $69.1 million were at the high end of our guidance, which was $67 to $69 million, and were up 38 percent over the second quarter of 2009, including a 66 percent increase in water management revenues. Revenues in this product line were at their highest level since the fourth quarter of 2006, and were particularly strong in both capital and aftermarket products in North America. “Our working capital management continued to improve and our cash results were also encouraging. Operating cash flows were $9.0 million in the second quarter, an increase of 86 percent over the second quarter of 2009. We ended the quarter with a net cash position of over $24 million, or approximately $1.93 per diluted share. “Bookings also exceeded our expectations. Bookings in the second quarter were $74 million, up 57 percent over the second quarter of 2009 and 6 percent over the first quarter of 2010. The sequential increase was largely due to several large stock preparation system orders, while our bookings for parts and consumables were down 6 percent sequentially. Sequential bookings in our fluid-handling and accessories product lines declined 14 percent and 7 percent, respectively, supporting our earlier view of a weaker second half of 2010. “Overall, we had an outstanding first half of 2010, but as we look at the second half of the year we expect several key factors to influence our results. We expect a slowdown in bookings from the levels in the first half, which we believe included some pent-up demand from earlier periods. Also, we believe that gross margins will decline from the first half levels partly due to an unfavorable product mix in the second half of the year. And finally, our higher effective tax rate has the effect of lowering diluted EPS by $.04 for the year -more- compared to our previous guidance. As a result, we expect to report GAAP diluted EPS of $.21 to $.23 from continuing operations in the third quarter of 2010 on revenues of $60 to $62 million. For the full year, we expect to achieve GAAP diluted EPS of $1.20 to $1.25 from continuing operations, revised from our previous estimate of $1.10 to $1.20, on revenues of $255 to $260 million, revised from our previous estimate of $255 to $265 million.” Use of Non-GAAP Financial Measures In addition to the financial measures prepared in accordance with generally accepted accounting principles (GAAP), we use certain non-GAAP financial measures, including increases or decreases in revenues excluding the effect of foreign currency translation, adjusted operating income, earnings before interest, taxes, depreciation, and amortization (EBITDA), and adjusted EBITDA. We present increases or decreases in revenues excluding the effect of foreign currency translation to provide investors insight into underlying revenue trends. In addition, we exclude from certain financial measures restructuring costs and certain gains and losses to give investors additional insight into our quarterly and annual operating performance, especially when compared to quarters in which such items had greater or lesser effect, or no effect. In addition, these items are excluded as they are either isolated or cannot be expected to occur again with any regularity or predictability and we believe are not indicative of our normal operating results. We believe that these non-GAAP financial measures, when taken together with the corresponding GAAP financial measures, provide meaningful supplemental information regarding our performance by excluding certain items that may not be indicative of our core business, operating results, or future outlook. We believe that the inclusion of such measures helps investors to gain a better understanding of our underlying operating performance and future prospects, consistent with how management measures and forecasts our performance, especially when comparing such results to previous periods or forecasts and to the performance of our competitors. Such measures are also used by us in our financial and operating decision-making and for compensation purposes. We also believe this information is responsive to investors' requests and gives them an additional measure of our performance. The non-GAAP financial measures included in this press release are not meant to be considered superior to or a substitute for the results of operations prepared in accordance with GAAP. In addition, the non-GAAP financial measures included in this press release have limitations associated with their use as compared to the most directly comparable GAAP measures, in that they may be different from, and therefore not comparable to, similar measures used by other companies. Adjusted EBITDA and adjusted operating income in the six-month period ended July 3, 2010 exclude net pre-tax gains of $0.3 million, including restructuring costs of $0.2 million, net of gains of $0.5 million from the sale of assets and a curtailment of a pension liability. Adjusted EBITDA and adjusted operating income exclude restructuring costs of $1.0 million and $1.8 million in the three and six-month periods ended July 4, 2009, respectively. Reconciliations of the non-GAAP financial measures to the most directly comparable GAAP financial measures are set forth in the accompanying tables. Conference Call Kadant will hold its earnings conference call on Thursday, July 29, 2010, at 11 a.m. Eastern time. To listen, call 800-709-2159 within the U.S., or 973-582-2810 outside the U.S. Please reference Event ID number 86959297. You can also listen to the call live on the Web by visiting www.kadant.com and clicking on “Investors.” An audio archive of the call will be available on our Web site until August 27, 2010. -more- Financial Highlights (unaudited) (In thousands, except per share amounts and percentages) Three Months Ended Six Months Ended Consolidated Statement of Operations July 3, 2010 July 4, 2009 July 3, 2010 July 4, 2009 Revenues $ Costs and Operating Expenses: Cost of revenues Selling, general, and administrative expenses Research and development expenses Restructuring costs and other income, net (a) ) ) Operating Income (Loss) ) ) Interest Income 32 92 70 Interest Expense ) Income (Loss) from Continuing Operations before Income Tax Provision (Benefit) ) ) Income Tax Provision (Benefit) ) Income (Loss) from Continuing Operations ) ) Loss from Discontinued Operation, Net of Tax (5
